DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 12-17 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: Applicant’s original set of claims were simply drawn to a sticky note notebook, whereas newly filed claims 12-17 are drawn to an distinct/separate organization device and a method of organizing.  Accordingly, examination of all of Applicant’s newly added claims would require a search/consideration of multiple additional unrelated areas of prior art.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12-17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

There is insufficient antecedent basis for multiple limitations in the claims, including: i) claim 1 recites the limitations "the integrity" and “the adhesive”.  
Claims 2-3, 6-9 and 11 are rejected as depending (directly or indirectly) from rejected independent claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,524,998 to Schwartz (“Schwartz”).
	Regarding claim 1, Schwartz anticipates a sticky note notebook (e.g. host book 300, as shown in fig. 3; note the presence of repositional notes 67 mounted therein), the sticky note notebook (300) comprising: i) a plurality (fig. 3) of plastic (per col. 5, lines 49-51, mounting surfaces receiving repositional notes may be made of clear plastic) pages (301) arranged consecutively (fig. 3), each page (301) of the plurality (fig. 3) of plastic pages (301) providing a continuous surface (e.g. upper surface, as shown in fig. 3) to which self-adhesive notes (e.g. repositional notes 67) are selectively attachable to (fig. 3) and removable from without affecting the integrity of the adhesive (per col. 24, line 38, element 67 is in the form of “repositional notes”; note that by nature of this name, the notes can be repositioned as desired without destroying adhesive disposed thereon); ii) a binding (302) configured to hold the plurality of plastic pages (301) together (fig. 3); and iii) a cover (e.g. lowermost sheet of host book 300 assembly, as shown in fig. 3) attached to (fig. 3) the binding (302), the cover (aforementioned lowermost 
	Regarding claim 6, Schwartz anticipates the sticky note notebook of claim 1, wherein the plurality of plastic pages (301) have a waterproof surface (per col. 5, lines 49-51, mounting surfaces receiving repositional notes may be made of clear plastic; note that such clear plastic will be at least minimally waterproof).
	Regarding claim 7, Schwartz anticipates the sticky note notebook of claim 1, wherein each page (301) of the plurality of pages (301) accommodate one (fig. 3; note the presence of at least one instance of repositional note 67) self-adhesive note (67) or one stack (per col. 2, lines 7-8, repositional note stacks may be held if desired) of self-adhesive notes (67) up to 3"x3" in dimension (per col. 1 line 59- col. 2 line 2, repositional notes of varying sizes may be accommodated).
	Regarding claim 9, Schwartz anticipates the sticky note notebook of claim 1, wherein each page (301) of the plurality of pages (301) can accommodate one (fig. 3; note the presence of at least one instance of repositional note 67) self-adhesive note (67) or one stack (per col. 2, lines 7-8, repositional note stacks may be held if desired) of self adhesive notes (67) up to 2" x 2" in size (per col. 1 line 59- col. 2 line 2, repositional notes of varying sizes may be accommodated).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of U.S. Patent Application Publication No. 2007/0114781 to Glosh et al. (“Glosh”).
	Regarding claim 2, Schwartz discloses the sticky note notebook of claim 12, but does not disclose wherein the cover (aforementioned lowermost sheet) is fabricated out of plastic with a surface resistant to scratching.
	Glosh teaches the concept of providing a cover (e.g. backing materials 12/14 and spine 16) that is fabricated out of plastic (para. 13) with a surface resistant to scratching (note that such a plastic surface will be at least minimally resistant to ostensible scratching).
	Given that Schwartz and Glosh both concern book-form assemblies designed to hold repositionable adhesive notes and stacks thereof therein, it would have been obvious to a person of ordinary skill in the art at the time of the invention to form Schwartz’s aforementioned lowermost sheet according to the Glosh plastic material teachings, in order to provide the benefit of yielding a resultant Schwartz host book 300 assembly that is stronger and more durable.
Regarding claim 3, Schwartz discloses the sticky note notebook of claim 1, but does not disclose wherein the cover (aforementioned lowermost sheet) is fabricated out of leather or faux leather.
Glosh teaches the concept of providing a cover (e.g. backing materials 12/14 and spine 16) that is fabricated out of leather or faux leather (para. 13).
Given that Schwartz and Glosh both concern book-form assemblies designed to hold repositionable adhesive notes and stacks thereof therein, it would have been obvious to a person of ordinary skill in the art at the time of the invention to form Schwartz’s aforementioned lowermost sheet according to the Glosh faux leather teachings, in order to provide the benefit of yielding a resultant Schwartz host book 300 assembly that is more fashionable.
Claims 4 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz.
Regarding claim 4, Schwartz discloses the sticky note notebook of claim 1, but does not disclose wherein the sticky note notebook (300) has dimensions of up to 3"x3".
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the particular chosen book dimensions will determine the size of repositionable adhesive notes that may be held/carried therein.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the Schwartz host book 300 with such dimensions, in order to provide the benefit of enabling it to hold/carry therein repositionable adhesive notes of a size as desired.
	Regarding claim 11, Schwartz discloses the sticky note notebook of claim 4, wherein one stack (per col. 2, lines 7-8, repositional note stacks may be held if desired) of self-adhesive notes (67) is selectively attached to (fig. 3) a first (note that any individual page 301 may be designated a “first” page of a particular section of the host book 300 as desired) page (301) of the plurality (fig. 3) of plastic pages (301).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of U.S. Patent No. 9,056,696 to Reyes (“Reyes”).
Regarding claim 8, Schwartz discloses the sticky note notebook of claim 1, but does not disclose a writing instrument that fits into the binding (302) of the notebook (300).
	Reyes teaches the concept of providing a writing instrument (e.g. pen discussed at col. 5, line 45) that fits into the binding (see writing instrument fasteners 120, disposed on interior spine face 26’, as shown in fig. 3) of a notebook (e.g. portfolio 10).
	Given that Schwartz and Reyes both concern book-form assemblies designed to hold repositionable adhesive notes and stacks thereof therein (see Schwartz col. 2, lines 31-40 and Reyes ), it 
Response to Arguments
In view of Applicant’s material amendments to the filed claim language, the applied bases of rejection have been duly altered.  Accordingly, Applicant’s arguments have been considered, but are moot because the new grounds of rejection are not based on the Glosh and Derraugh references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637